Case 1:20-cr-00160-MKV Document 416 Filed 07/06/21 Page 1 of 2




                                               USDC SDNY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
                                               DOC #:
                                               DATE FILED: 7/7/2021
            Case 1:20-cr-00160-MKV Document 416 Filed 07/06/21 Page 2 of 2




The Court has reviewed both the letter filed by Defendants and the letter filed by
the Government concerning discovery and the pending motion schedule.
Defendants' motion for a two-week adjournment of the current schedule is
GRANTED. Defendants' motions are due July 29, 2021. Oppositions are due
September 2, 2021. Replies are due September 23, 2021. SO ORDERED.

                       7/6/2021
